Citation Nr: 1509364	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  06-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an effective date earlier than October 26, 2001 for a total disability rating based on individual unemployability (TDIU).

2. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This case has a lengthy procedural history.  In October 1992, the Veteran mailed a claim to the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, seeking service-connected disability benefits for PTSD and pancreatitis.  The RO issued a rating decision denying the pancreatitis claim, but this decision did not mention PTSD.  The Veteran later renewed his PTSD claim, and the RO granted service-connection for PTSD in September 2001.  In its September 2001 decision, the RO awarded the Veteran a disability rating of 70 percent for PTSD and assigned June 2000 - the date VA received the renewed claim for PTSD benefits - as the effective date of his award of service connection for PTSD.  In October 2001, the RO received the Veteran's application for a total disability rating based on individual unemployability (TDIU).  The RO granted the Veteran's TDIU claim and assigned October 26, 2001 - the day of the Veteran's resignation from his most recent job - as the effective date of his TDIU benefits.

In February 2005, the Veteran applied for an effective date of October 1992 for his PTSD benefits.  The RO denied his claim, and the Veteran appealed to the Board of Veterans Appeals (Board), which initially denied his claim for an earlier effective date in December 2007.  On further appeal, the United States Court of Appeals for Veterans Claims remanded the earlier effective date claim back to the Board, on the joint motion of the Veteran and VA's General Counsel.  

When the Court returned the case to the Board, the Board remanded the case to the RO for further development.  The RO then issued a supplemental statement of the case, denying the Veteran's claim for an earlier effective date and, pursuant to the Board's remand instructions, returning the case to the Board.  In February 2011, the Board granted the Veteran's claim and assigned October 1992 as the effective date of the Veteran's award of service connection for PTSD.   The RO issued a rating decision in April 2011 awarding the Veteran a 70 percent disability rating effective October 1992.  Through his counsel, the Veteran filed a timely notice of disagreement, in which he sought a higher rating from October 1992 to October 2001 "to include entitlement to a TDIU rating during that period."  

In March 2007 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's office in Washington, DC.  The Veteran, along with his girlfriend, M.W., testified at a second hearing, this time by videoconference, in December 2010.  Transcripts of both hearings are part of the Veteran's electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the notice of disagreement he filed in response to the April 2011 rating decision, the Veteran "seeks a higher rating October 27, 1992 to October 26, 2001 to include entitlement to a TDIU rating during that period."  In response to this notice of disagreement, the AOJ issued a statement of the case (SOC) in June of 2013.  According to the SOC, the "issue" is "entitlement to an earlier effective date for service connection of posttraumatic stress disorder."  The SOC does, however, specifically address the Veteran's claim for an earlier effective date for his TDIU benefits: "You filed a timely notice of disagreement as you state that your entitlement to individual unemployability (IU) should go back to October 27, 1992.  You note that IU is not a stand-alone claim. . . . Evidence in your claims folder shows you were working from 1996 until October 26, 2001.  The evidence shows, you were receiving payments that were above the poverty threshold levels. . . . the date of entitlement to IU was correct, therefore our rating of April 19, 2011 did not address this issue."

In response to the June 2013 SOC, the Veteran's attorney filed a substantive appeal dated June 2013.  According to this letter, "the statement of the case fails to even consider whether the Veteran was entitled to a 100% schedular rating for the period in question.  The original report from [the Veteran's psychiatrist] supports an award of 100% dating back to 1992 given the rating criteria in effect in 1992."  

The Board agrees that the SSOC did not recognize and directly address the Veteran's claim that he should receive a 100 percent disability rating dating back to 1992.  When a veteran files a timely notice of disagreement, and VA has not issued a statement of the case, a remand for issuance of a statement of the case is required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Since no statement of the case was issued with respect to the Veteran's claim for a higher initial rating for PTSD, that issue must be remanded for the issuance of a statement of the case.

"Submission of a request for TDIU does not change the essential character of an assertion of entitlement to TDIU as a part of either an initial claim or a claim for increase."  Rice v. Shinseki, 22 Vet. App. 447, 448-49 (2009) (per curiam).  

"When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice, 22 Vet. App. at 454.  Like the claimant in Rice, "[the Veteran] was challenging the initial disability rating assigned for the disability upon which he based his assertion of unemployability (i.e., he claimed he was unemployable due to his service-connected PTSD) . . . ." Therefore, "the determination of whether he is entitled to TDIU, including the effective date of that award, is part and parcel of the determination of the initial rating for that disability."  Id. at 454-55 (emphasis added).  Thus, the earliest potential effective date for the Veteran's award of TDIU is October 1992 - the effective date of  his award of service connection for PTSD.  

Review of the record reveals some conflict as to earnings prior to 2001.  In that regard, there are some reports that he earned in excess of $23,000 in 2000, and up to $35,000 prior to leaving the job in 2001.  Other records, including a private medical report reflect much smaller salary figures, apparently based in the Veteran's recollections years after the events.  Further clarification is indicated.

Moreover, as the issue involves periods back to 1992, additional development is indicated.  There is no record of what the Veteran earned from his work between 1992 and 1999.  The claims file includes a letter from the Social Security Administration (SSA), indicating that the Veteran began receiving SSA disability benefits for PTSD in 1989.  While the RO tried on several occasions to obtain all medical records used by SSA in making its disability determination, it is unclear whether the RO has ever attempted to obtain copies of the Veteran's personal earnings records from SSA or from the Veteran himself.  Pursuant to its duty to assist the Veteran, VA must attempt to obtain relevant records from other Federal departments or agencies, including the SSA. See 38 C.F.R. § 3.159(c)(2).  The Veteran's SSA personal earnings records could be useful in resolving the conflict in the evidence as to whether the Veteran's job as a bus driver amounted to marginal employment for the purposes of 38 C.F.R. § 4.16(a).  Moreover, it is not clear from the record that the RO ever complied with its duty to notify the Veteran that its many attempts to obtain records from SSA had been unsuccessful.  See 38 C.F.R. § 3.159(e).  On remand, the RO should make a new attempt to obtain SSA records, including the Veteran's SSA personal earnings records since 1992.  Finally, the RO's decision on the Veteran's remanded claim for an initial disability rating higher than 70 percent for PTSD could potentially affect the Veteran's entitlement to TDIU.  Another remand is also necessary for this reason.  See Rice, 22 Vet. App. at 457.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Social Security Administration (SSA) and obtain, if available, any documents recording any sums of money paid to the Veteran by any employer since October 1992, or other income information that might be available.  Any records so obtained must be associated with the Veteran's file.  The AOJ should also attempt to obtain from SSA a copy of the 1989 decision to grant SSA disability benefits to the Veteran and any documents used by SSA in reaching that decision.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The AOJ should provide the Veteran and his representative with the opportunity to submit further evidence concerning the severity of the Veteran's PTSD symptoms since October 1992 and the opportunity to submit further evidence related to the details of the Veteran's employment, or lack of employment, since October 1992, including the length of, and the reasons for, any periods of unemployment.  All employment should be detailed, and to the extent indicated, supporting evidence should be developed by the AOJ with the appellant's assistance as needed.

3.  After the above development has been completed to the extent possible, the AOJ must furnish to the Veteran and his representative a statement of the case on the claims for entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to an initial rating in excess of 70 percent for PTSD.  The AOJ should also furnish to the Veteran and his representative a VA Form 9 and afford them the appropriate opportunity to submit documentation perfecting an appeal with respect any claims which remain denied.

4.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to an initial rating in excess of 70 percent for PTSD.  If any of the benefits sought on appeal remain denied, the case should be returned to the Board for further action.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



